UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of June 2007 FIAT S.p.A. (Translation of Registrant’s name into English) Via Nizza 250 Torino, Italy 10126 (Address of principal executive office) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F [X] Form 40-F [ ] (Indicate by check mark whether the registrant by furnishing the information contained in the form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes [ ] No [X] TABLE OF CONTENTS Standard & Poor’s raises its rating on Fiat and CNH SIGNATURES Standard & Poor’s raises its rating on Fiat and CNH Standard & Poor’s Ratings Services communicated today that it has raised its rating on Fiat’s and CNH’s long-term debt from “BB” to “BB+”. For both companies the outlook is positive. Turin, May 31, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: June 1, 2007 FIAT S.p.A. BY: /s/ Fabio Spirito Fabio Spirito Power of Attorney
